Citation Nr: 1146988	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  07-00 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The Veteran served on active duty from November 1980 to November 1984 and from May 1995 to March 2001, with additional service in the Army Reserves from 1985 to 1994 and from 2001 to 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This case was before the Board in September 2008 and January 2010, when it was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The January 2010 Board remand requested that the Veteran be schedule for an appropriate VA examination to assess the nature and etiology of her asthma.  If the examiner concluded that asthma was present prior to service, the examiner was instructed to indicate the likelihood that the disability worsened during service.  The April 2010 VA examination report is not responsive to the Board's specific remand instructions.  Upon review of the Veteran's claims file, the April 2010 VA examiner noted that "[t]here is extensive documentation from late 1990s for asthma in the military records.  It appears that the symptoms worsened significantly after about 1998."  The examiner's impression was that "[a]sthma was diagnosed after her first enlistment.  The patient herself stated that she did not have asthma in 1984 when she was discharged from the service.  The asthma was diagnosed sometime between 1984 and 1995 prior to this patient's second enlistment.  The level of asthma aggravation caused in the service cannot be estimated because the patient failed to report for a PFT [pulmonary function test].  Therefore, I cannot estimate her current or recent level of disability due to asthma."  However, the examiner did not directly address the question of whether the Veteran's asthma worsened during service.  Accordingly, this matter must be remanded, once again, to obtain the opinion sought.  

Regarding the inability of the VA examiner to estimate the level of asthma aggravation caused in service because of the Veteran's failure to report for a PFT, the United States Court of Appeals for Veterans Claims (Court) has acknowledged that there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  However, it must be clear from some combination of the examiner's opinion and the analysis of the record that the examiner has not invoked the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Inasmuch as the Board is remanding the Veteran's claim in order to obtain the opinion sought, the Veteran will be provided with another opportunity to undergo a PFT.  As was noted by the Board in the January 2010 remand, it is the responsibility of the Veteran to report for any scheduled examination based on notice to her last address of record, and to cooperate in the development of the case, and her failure to report for a VA examination without good cause shall result in the consideration of her appeal based on the existing evidence of record.  38 C.F.R. § 3.655 (2011).

Because action ordered in the Board's January 2010 Remand was not completed, this matter must be remanded, once again for completion of the development (and readjudication).  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  The RO should be aware that when the Board fails to return a case to the RO for completion of actions ordered in a remand that were not completed, and such decision is appealed, the U.S. Court of Appeals for Veterans Claims (either by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision) routinely, under the Stegall precedent, returns the case to the Board for completion of the action sought in the remand.  Furthermore, it is well-settled that when VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a PFT (as requested by the April 2010 VA examiner) and afford her adequate notice to report for such testing.  After the scheduled PFT date, regardless of whether the Veteran reports for the PFT, return her claims folder (to include results of the PFT if she reports for testing and this remand) to the VA physician who conducted the April 2010 examination for review and completion of a response to the question posed in the January 2010 remand.  Specifically, the examiner must:

a)  State whether it is it at least as likely as not (i.e., a 50 percent or better probability) that any asthma found to be present worsened during service.  The explanation of rationale must expressly indicate whether or not asthma increased in severity during service (pointing to clinical data that support the conclusion).

b)  If asthma is found to have worsened during service, the examiner should state whether the increase represented a natural progression of the disability, or was beyond the natural progress of the condition (and represented a permanent worsening of her asthma).  

c)  If increase in severity (permanent worsening) is found, the examiner is also asked to quantify the degree of additional disability due to aggravation.  

If such opinions are not possible, the examiner must explain why that is so.

If the April 2010 examiner is unavailable to provide the further explanation sought, the Veteran's claims file must be forwarded to another appropriate specialist for review and opinion responding to the questions posed.

2.  Following the above, the RO should readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


